DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches the instant claims as follows:
As per claim 2: 
The patent claim 3 teaches [cited as line numbers in the parentheses] the instant claim 2 as follow: a memory controller [claim 1, line 7; “control logic”] to control memory devices disposed on a memory module [e.g., claim 1, line 4; “memory core having sub-banks of memory banks”], the memory devices each having a selectable first command port and a selectable second command port [claim 1, lines 5-6; first and second command ports], the memory controller comprising: a first data port to communicate first data; a second data port to communicate second data [claim 2, lines 1-3, first and second data queues]; circuitry to configure: the memory devices to communicate with one of the first data port and the second data port in a narrow-data mode and with both of the first data port and the second data port in a wide-data mode [claim 3, lines 1-4; either one or both of the data queues are activated]; a first subset of the memory devices to receive first commands via first command ports at each respective memory device in the first subset of the memory devices; and a second subset of the memory devices to receive second commands via second command ports at each respective memory device in the second subset of the memory devices [claim 1, lines 10-17; each command ports is coupled to a subset of the memory sub-banks]; and a first command interface to connect to the first command port of each memory device of the first subset of the memory devices; and a second command interface to connect to the second command port of each memory device of the second subset of the memory devices [see again claim 1, lines 10-17; there must be an interface such as a bus line for communicating commands from the command ports to each of the memory sub-banks connected thereto].
The different between the teaching of claim 3 and the instant claim 2 is the granularity of storage units being controlled [i.e., memory device of patent claim 3 vs memory module of the instant claim 2 and memory sub-banks of the patent claim 3 vs memory devices of instant claim 2]. It would have been obvious to one having ordinary skill in the art to come up with the claimed memory controller using the teaching of patent claim 3 as a guideline simply by applying the teaching of patent claim 3 on storage units with relatively different granularities.
For claims 3-21:
Similarly to claim 2 above, the further claimed limitations can also be founded in the patent claims 1-20.
Allowable Subject Matter
Claims 2-21 would be allowable over the prior art of record when a terminal disclaimer is filed to overcome the obvious-type double patenting rejection as set forth above.
Conclusion
Krishnamurthy et al., US 8,193,953, teaches a data width scaler circuitry that operates in different data width modes [see col. 5, lines 61-64].
Tsumura, US 2006/0120169, teaches a semiconductor integrated circuit provided with different bits output modes [see the abstract].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137